DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks, filed 5/25/2022, with respect to the rejection(s) of claim(s) 1 and 4-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Deal et al (US 4,563,612).  More specifically, Deal discloses a method for forming an antistatic article comprising dissolving a metallic compound comprising a platinum compound into a silica sol for coating onto the substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al (WO-2011/002838 submitted in the IDS filed 10/29/2019) and in further view of Hager et al (US 2010/0092765 submitted in the IDS filed 10/29/2019), Deal et al (US 4,563,612) and in further view of Trevoy et al (US 3,245,833).
Regarding Claim 1, Jing discloses a method of making a coated article with anti-static properties (see Abstract), the method comprising the steps:
(1) providing a first composition comprising nanoparticles dispersed in an aqueous liquid medium (see Page 3, Ln 1-4);
(2) where the nanoparticles are silica nanoparticles (see Page 7, LN 10);
(3) where the nanoparticles are a mixture of larger particles and smaller particles (see Page 26, Ln 1-9); 
(4) wherein the pH of the composition is 5 to 8 (see Page 11, Ln 24-30);
(5) coating a layer of the composition onto a surface of a substrate (see Page 45, Ln 19-20);
(6) at least partially drying the layer of the coatable composition to produce antistatic layer (see Page 46, Ln 25 and Page 53, Ln 25-28); and
(7) where for certain applications the coating compositions providing antistatic properties has surface resistivity in the order of 109 Ω/sq to 105 Ω/sq determined at 25°C (see Page 10, Ln 14-18).
	Regarding the first composition having silica nanoparticles with a first mode having a first particle size in the range of 8 to 35 nanometers and a second mode in the second particle size range in the range of 2 to 20 nm, Jing further explicitly discloses examples where the composition comprises SMN1 which has 20 nm silica nanoparticles and SMN3 which has 5 nm silica nanoparticles (see Page 58, Ln 22 and Page 59, Ln 7 and Page 67, Table 2, Examples 6-11).
	Jing does not specifically disclose where the first composition has a pH of greater 6 then acidifying to a pH of less than or equal to 4 before coating, dissolving at least one metal compound in the coatable composition selected from the group consisting of Mn, Ag, V, Sn, Pt compounds, and combinations thereof, and where the antistatic layer has an average surface conductivity of less than or equal to 109 ohms per square at 50 percent relative humidity.
	Regarding the first composition having a pH greater than 6, Jing further discloses that preferred compositions have a long-shelf life and that if the pH is too acidic or basic then the functional groups are too reactive or become consumed (see Col 11, Ln 24-30).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing a coated article where the first composition has a pH in any workable or optimum range overlapping with Jing including the claimed range since Jing suggests that varying the pH of the first composition are effective for use in coating compositions to yield predictable results in shelf-life.
	Regarding acidifying the first composition to a pH of less than or equal to 4 using inorganic acid to provide a coatable composition.
Hager discloses a method for coating an article with a coating composition to provide antistatic properties to polymeric film and sheet materials (see [0012]).  Hager teaches a coating composition provided by an aqueous dispersion having a lower pH preferably below 4 can wet out and spread onto hydrophobic substrate surfaces (see [0016]).  Hager further teaches using inorganic acids to provide a pH of less than 4 (see [0029]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Jing where coating comprises acidifying the coating composition to a pH of 4 or less as disclosed by Hager since Hager suggests that varying the pH is effective for applying coating compositions with predictable results in spreading and coatability on surfaces.
Regarding a method comprising dissolving at least one metal compound in the coatable composition where the metal compound comprises a vanadium or platinum compound, Deal discloses a method for coating a cathode ray tube with an antistatic, glare-reducing, image-transmitting coating comprising applying a lithium stabilized silica sol and a metallic element that may be one or more of a platinum, palladium, tin and gold introduced into the sol as a water soluble salt (see Col 2, Ln 45-53 and (Col 3, Ln 23-25).  Deal discloses that the metallic components impart antistatic properties to the silicate coating without degrading image quality (see Col 1, Ln 48-57).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the coated article with antistatic properties formed form a silica sol as disclosed by Jing where a metallic compound such as platinum salt is dissolved into the sol as disclosed by Deal since Deal suggests that it improves the antistatic characteristics of silicate coatings.
Regarding the antistatic layer having an average surface conductivity of less than or equal to 109 ohms per square at 50 percent relative humidity, Trevoy discloses electrically conductive coatings useful as antistatic coatings (see Col 1, Ln 11-12 and 26-39).  Trevor further discloses that useful conductive coatings have surface resistivity of less than 1011 ohms per square and for most applications prefers surface resistivity in the rage from 102 to 109 ohms per square (see Col 2, Ln 21-26).  Trevor also discloses that surface resistivity at various humidity from 5% to 40% is essentially independent of humidity (see Col 3, Example 1 and Col 1, Ln 26-31).  Therefore, one of ordinary skill in the art would reasonably expect that the surface resistivity of the coating composition as disclosed by Jing of 109 Ω/sq to 105 Ω/sq determined at 25°C is the same at 50% relative humidity.
	Regarding Claim 5, Jing discloses a method where the substrate is a glass or organic polymer (see Page 45, Ln 6-9).
	Regarding Claim 6, Jing discloses a method where the substrate is polyethylene terephthalate (see Page 45, Ln 6).
Regarding Claim 7, Jing discloses the coating does not significantly reduce the transparency and is clearly seen through (i.e. optically clear articles) (see Page 55, Ln 27-28).
Regarding Claim 8, Jing discloses method where the coating obtained has a thickness of 0.6 µm (see Page 65, Ln 7).
Regarding Claim 9, Hager discloses a method where the coating composition is acidified with an acid having a pKa of less than 1 (see [0028]).  Hager further suggests that using weaker acids having pKa may not provide a uniform coating having the desirable properties and may bead up on the surface of a polymeric substrate (see [0028]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for coating an article as disclosed by Jing and Hager where acidification is with an acid having any workable or optimum range overlapping with less than 1 including the claimed range since Hager suggests that the pKa of the acid may be varied to improve the uniformity of the coating with predictable results.
Regarding Claim 10, Hager discloses that the coating composition of lower pH can wet out and spread onto hydrophobic substrate surfaces (see [0016]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Jing where coating comprises acidifying the coating composition to any workable or optimum range overlapping with pH of 4 or less including as disclosed by Hager since Hager suggests that varying the pH is effective for applying coating compositions with predictable results in coatability on surfaces.
Regarding Claim 11, Jing discloses a method where the composition only optionally comprises an organic solvent and also discloses volatile organic solvents such as methanol, ethanol and isopropanol (see Page 43, Ln 12-14 and Claim 1).  Jing also discloses that the most preferred liquid medium is 100% water (see Page 44, Ln 5).
Regarding Claim 12, Jing discloses the antistatic coating prepared by a method of making a coated article with anti-static properties (see Abstract), the method comprising the steps:
(1) providing a first composition comprising nanoparticles dispersed in an aqueous liquid medium (see Page 3, Ln 1-4);
(2) where the nanoparticles are silica nanoparticles (see Page 7, LN 10);
(3) where the nanoparticles are a mixture of larger particles and smaller particles (see Page 26, Ln 1-9); 
(4) wherein the pH of the composition is 5 to 8 (see Page 11, Ln 24-30);
(5) coating a layer of the composition onto a surface of a substrate (see Page 45, Ln 19-20);
(6) at least partially drying the layer of the coatable composition to produce antistatic layer (see Page 46, Ln 25 and Page 53, Ln 25-28)
and
(7) where for certain applications the coating compositions providing antistatic properties has surface resistivity in the order of 109 Ω/sq to 105 Ω/sq determined at 25°C (see Page 10, Ln 14-18).
	Regarding the first composition having silica nanoparticles with a first mode having a first particle size in the range of 8 to 35 nanometers and a second mode in the second particle size range in the range of 2 to 20 nm, Jing further explicitly discloses examples where the composition comprises SMN1 which has 20 nm silica nanoparticles and SMN3 which has 5 nm silica nanoparticles (see Page 58, Ln 22 and Page 59, Ln 7 and Page 67, Table 2, Examples 6-11).
	Jing does not specifically disclose where the first composition has a pH of greater 6 then acidifying to a pH of less than or equal to 4 before coating, dissolving at least one metal compound in the coatable composition selected from the group consisting of Mn, V, Pt compounds, and combinations thereof, and where the antistatic layer has an average surface conductivity of less than or equal to 109 ohms per square at 25°C and 50 percent relative humidity.
	Regarding the first composition having a pH greater than 6, Jing further discloses that preferred compositions have a long-shelf life and that if the pH is too acidic or basic then the functional groups are too reactive or become consumed (see Col 11, Ln 24-30).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing a coated article where the first composition has a pH in any workable or optimum range overlapping with Jing including the claimed range since Jing suggests that varying the pH of the first composition are effective for use in coating compositions to yield predictable results in shelf-life.
	Regarding acidifying the first composition to a pH of less than or equal to 4 using inorganic acid to provide a coatable composition.
Hager discloses a method for coating an article with a coating composition to provide antistatic properties to polymeric film and sheet materials (see [0012]).  Hager teaches a coating composition provided by an aqueous dispersion having a lower pH preferably below 4 can wet out and spread onto hydrophobic substrate surfaces (see [0016]).  Hager further teaches using inorganic acids to provide a pH of less than 4 (see [0029]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Jing where coating comprises acidifying the coating composition to a pH of 4 or less as disclosed by Hager since Hager suggests that varying the pH is effective for applying coating compositions with predictable results in spreading and coatability on surfaces.
Regarding a method comprising dissolving at least one metal compound in the coatable composition where the metal compound comprises a vanadium or platinum compound, Deal discloses a method for coating a cathode ray tube with an antistatic, glare-reducing, image-transmitting coating comprising applying a lithium stabilized silica sol and a metallic element that may be one or more of a platinum, palladium, tin and gold introduced into the sol as a water soluble salt (see Col 2, Ln 45-53 and (Col 3, Ln 23-25).  Deal discloses that the metallic components impart antistatic properties to the silicate coating without degrading image quality (see Col 1, Ln 48-57).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the coated article with antistatic properties formed form a silica sol as disclosed by Jing where a metallic compound such as platinum salt is dissolved into the sol as disclosed by Deal since Deal suggests that it improves the antistatic characteristics of silicate coatings.
Regarding the antistatic layer having an average surface conductivity of less than or equal to 109 ohms per square at 50 percent relative humidity, Trevoy discloses electrically conductive coatings useful as antistatic coatings (see Col 1, Ln 11-12 and 26-39).  Trevor further discloses that useful conductive coatings have surface resistivity of less than 1011 ohms per square and for most applications prefers surface resistivity in the rage from 102 to 109 ohms per square (see Col 2, Ln 21-26).  Trevor also discloses that surface resistivity at various humidity from 5% to 40% is essentially independent of humidity (see Col 3, Example 1 and Col 1, Ln 26-31).  Therefore, one of ordinary skill in the art would reasonably expect that the surface resistivity of the coating composition as disclosed by Jing of 109 Ω/sq to 105 Ω/sq determined at 25°C is the same at 50% relative humidity.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest a method for preparing a coated article with antistatic properties wherein the method of Claim 1 comprises dissolving a vanadium metallic compound into the coating composition.  

Citation of Pertinent Art
	Guestaux discloses an antistatic layer formed by coating and drying of an antistatic composition comprising an aqueous solution comprising colloidal vanadium pentoxide (see Col 6, Ln 49 to 61).  Guestaux further discloses the coating composition prepared by forming a melt of vanadium pentoxide or a mixture of vanadium pentoxide with a glass forming agent and casting into a solubilizing amount of water (see Col 5, Ln 62 to Col 6, Ln 3).  Guestaux’s therefore teaches a coatable composition and a coating comprising vanadium pentoxide and does not teach or fairly suggest dissolving a vanadium compound into a coating composition comprising silica particles dispersed in water.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        12/2/2022